Citation Nr: 0636109	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  98-09 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by neck pain, claimed as a result of undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by excessive weight gain, claimed as a result of 
undiagnosed illness.

3.  Entitlement to service connection for hemorrhoids, 
claimed as a result of undiagnosed illness.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease/bronchitis, claimed as a result of 
undiagnosed illness.

5.  Entitlement to service connection for a sinus disorder, 
claimed as a result of  undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by leg rash, claimed as a result of undiagnosed 
illness.

7.  Entitlement to service connection for gastroenteritis, 
claimed as chronic heartburn and epigastric distress, as a 
result of undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by heat intolerance/sensitivity, claimed as a 
result of undiagnosed illness.

9.  Entitlement to service connection for tinnitus, claimed 
as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant had active military service from February 1989 
to June 1989 and from January 1990 to December 1991.  He is a 
Persian Gulf War veteran 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In July 2003, March 2004, and July 2005, the Board remanded 
this case for development and notification action.  The case 
was most recently returned to the Board in July 2006.

In a December 1999 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
generalized joint pain, chest pain, shoulder pain, diarrhea, 
fatigue, and headaches due to undiagnosed illness.  The 
service connection claims listed on the title page of this 
decision are the only issues before the Board for appellate 
review at this time.

For the reason stated below, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). 

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2006) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).   To be "chronic" a 
disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The remand orders of the Board's July 2005 remand included 
affording the appellant a VA medical examination and 
obtaining medical opinions from the examining physician, 
after his/her review of the pertinent medical records in the 
claims file and a clinical examination of the veteran, on 
questions/issues in this case which require medical judgment.  
In the July 2005 remand, the Board found that such 
examination and medical opinions are necessary to decide the 
claims on appeal.  See 38 U.S.C.A. § 3.159(c)(4) (2006).  

When entitlement to benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with this section.  Examples of good cause 
include, but are not limited to, the illness of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2006).

The VA medical examination requested by the Board in the July 
2005 remand was scheduled by a VA Medical Center for November 
17, 2005, and the veteran was notified of the time and place 
of the scheduled examination.  Records of the VA Medical 
Center show that the scheduled examination was "canceled by 
patient", that is, canceled by the appellant in this case, 
because of his "family responsibilities."  The AMC, to 
which the case had been remanded, made no inquiry of the VA 
Medical Center or of the appellant to find out the nature of 
the claimed the family responsibilities of the veteran which 
caused him to cancel his scheduled VA medical examination and 
then to make a determination as to whether the veteran's 
reason not to report for a VA examination on November 17, 
2005, constituted good cause under the provisions of 
38 C.F.R. § 3.655.  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

On the record in this case as it now stands, the Board is not 
able to determine whether the appellant did or did not have 
good cause to fail to report for the VA medical examination 
which the Board found in the July 2005 remand to be necessary 
to decide this appeal.  Resolving the doubt on that question 
in the appellant's favor, see 38 U.S.C.A. § 5107(b), the 
Board finds that VA has not complied with the remand orders 
of the Board's July 2005 remand, see Stegall, supra, another 
VA medical examination should be scheduled, and the appellant 
afforded an opportunity to report for such examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to be scheduled for a medical 
examination by a physician with 
appropriate training and expertise to 
determine whether or not he has the 
disabilities for which he seeks service 
connection and whether any such 
disability or disabilities, if found, 
is/are a result of undiagnosed illness in 
a Persian Gulf veteran or otherwise 
etiologically related to his active 
military service.  It is imperative that 
the VA examining physician review the 
pertinent medical records and other 
documents in the appellant's claims file, 
to include his service medical records 
and post-service medical treatment 
records.  The VA examiner should order 
any indicated diagnostic studies, to 
include laboratory studies and imaging 
studies.  After the records review, a 
clinical examination of the veteran, and 
review of the reports of any diagnostic 
studies which he/she ordered, the VA 
examining physician should state a 
medical opinion on the questions of 
whether there is at least a 50 percent 
probability or greater that the appellant 
currently has a disability or 
disabilities manifested by excessive 
weight gain, hemorrhoids, chronic 
obstructive pulmonary disease/bronchitis, 
a sinus disorder, leg rash, 
gastroenteritis, heat 
intolerance/sensitivity, or tinnitus 
which cannot be attributed to a known 
clinical diagnosis or diagnoses and 
should be considered results of 
undiagnosed illness in a Persian Gulf 
veteran.  

After the records review, a clinical 
examination of the veteran, and review of 
the reports of any diagnostic studies 
which he/she ordered, the VA examining 
physician should elicit a detailed 
medical history from the appellant as to 
any injuries to the cervical segment of 
his spine which he claims to have 
sustained during his active military 
service and provide a medical opinion as 
to the likely etiology of any currently 
diagnosed disorder of the appellant's 
neck (cervical spine).  If the VA 
examining physician diagnoses a current 
cervical spine disorder in the 
appellant's case, he/she should state a 
medical opinion as to whether has there 
is at least a 50 percent probability or 
greater that a currently diagnosed 
cervical spine disorder is etiologically 
related to a claimed injury in service.  

The VA examiner should provide a 
rationale for all opinions expressed.

2.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

